PER CURIAM
Husband appeals the property division made by the trial court in dissolving this 23-year marriage. Much of his argument relates to the award to wife of certain property that he contends belonged to a corporation owned by him and wife. To the extent that that occurred, husband proposed that disposition in the trial court and may not now complain. We interpret the judgment to award all of the capital stock of that corporation to husband. He must cause the corporation to effectuate the necessary transfers.
Husband also complains of the valuation placed on a parcel of timber land, referred to as the “Gasquet” property. Although the record on the valuation is not good, much of that deficiency must be attributed to husband. We accept the trial court’s valuation, given the record that was made. He also contends that the property description of that property is not correct. At oral argument wife’s attorney assured this court that, if there is any problem with the description, wife will join in a motion in the trial court to correct it.
Finally, husband contends that the property distribution was not equal, which he contends it should be. On de novo review, we are satisfied that the trial court achieved a just and equitable property division.
Affirmed. Costs to wife.